internal_revenue_service number release date index number ---------------------- ------------ ------------------------------------------------------------ ------ -------------------------- ---------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-138149-09 date date legend taxpayer --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ partnership development company fund project owner dollar_figureamount dollar_figureamount dollar_figureamount dear ---------------- ----------------------------- ------------------------------------------------ --------------------------------------------------- ----------------------------------------- --------------------------- --------- ----------- ------------- this is in reply to your request for a private_letter_ruling that in the proposed transaction taxpayer will in substance enter into a management_contract for federal_income_tax purposes and that certain amounts collected under the management plr-138149-09 contract will not be included in the gross_income of taxpayer pursuant to sec_61 of the internal_revenue_code the code facts i general fund intends to provide retail and service facilities as part of project partnership and related entities including taxpayer and development company specialize in the design construction and management of open-air lifestyle centers mixed-use projects neighborhood retail shopping centers and single tenant build-to-suits with other parties taxpayer development company and fund will enter into a venture agreement under which i fund will construct with construction management provided by development company all of the buildings and associated improvements for the project the project improvements ii taxpayer will negotiate enter into and enforce tenant leases with third-party retailers approved by fund and iii taxpayer will cause the management of the operation and maintenance of the project improvements by entering into a property management agreement with a property manager and enforcing the terms of the agreement taxpayer will enter into a ground lease with owner for which it will pay dollar_figureamount per year this amount will be reimbursed by fund under the ground lease fund will have the right to construct project improvements and to use and license the project improvements to taxpayer fund will retain title to the project improvements during the term of the ground lease and will transfer title to the project improvements to owner following the expiration of the ground lease the ground lease provides that taxpayer is to obtain liability insurance standard fire and extended coverage insurance with fund as the beneficiary the cost of insurance will be reimbursed to taxpayer as an approved operating expense defined below alternatively fund may purchase the insurance directly or self insure taxpayer is designated to enter into tenant leases both the tenant and the form of the lease must be approved by fund taxpayer will implement at the written direction of fund any decisions made by fund in connection with the operation of project improvements or any policies or procedures relating thereto including retail occupancy activities taxpayer will enter into an agreement with a property manager to provide for the operation and maintenance of project improvements duties include but are not limited to i causing project improvements to be maintained ii conducting regular periodic inspections of the project improvements and iii handling all complaints and requests regarding the project improvements fund will have the right to approve the property plr-138149-09 manager further fund will have the right to terminate the agreement with the property manager upon days’ notice all acts performed by the property manager in the performance of its obligations under the agreement will be performed as an agent of taxpayer following completion of construction fund will pay taxpayer an annual fee of dollar_figureamount if the property manager is related to taxpayer or dollar_figureamount if the property manager is not related to taxpayer ii collection account the property manager will collect or receive all payments made by tenants and required under tenant leases all amounts collected by the property manager will be deposited in a local depository_account the collection account the fund will be the sole authorized signatory for the collection account in addition to payments collected under the tenant leases the property manager must use good-faith efforts to qualify to collect or receive fees profits rebates or other value in connection with providing supplies equipment materials and services procured in the maintenance and operation of the project improvements the property manager will deposit these into the collection account upon receipt any amounts deposited shall inure and belong to fund iii financial reporting on or before days following the end of each fiscal_year taxpayer will make and distribute or cause to be made and distributed to fund a financial statement showing the operations of taxpayer with respect to the project improvements all accounts and records relating to the project improvements including all correspondence will be surrendered to fund upon written demand without charge the property manager must provide fund and taxpayer with a monthly statement of receipts and disbursements from the operation of the project improvements from the prior month the property manager will prepare and submit to fund and taxpayer other monthly reports including but not limited to a monthly occupancy report for the project improvements monthly capital expenditures monthly maintenance reports and monthly operating statements finally within days after the end of each calendar_year the property manager will deliver to fund and taxpayer a profit and loss statement showing the results of the project improvements for that year and a balance_sheet for project improvements as of the end of the year iv reimbursement plr-138149-09 the property manager will pay or cause to be paid all expenses of the project improvements including without exception the approved operating_expenses and extraordinary operating_expenses these expenses described below will be paid out of an account that the property manager establishes for this purpose for the approved operating_expenses taxpayer will prepare an annual operating budget for operation and maintenance of project improvements items in the budget include concession fees property management fees operating and maintenance_expenses and any obligations of the taxpayer to make payments under the ground lease fund initially will transfer to property manager an amount equal to three months of the annual budget the property manager will use this reserve to pay approved operating_expenses to the extent amounts in a separate operating account are insufficient to the extent reserve funds are used they will be replenished by a lockbox agent or trustee if the property manager has insufficient funds to pay expenses relating to project improvements the property manager will request additional funds from taxpayer and fund the property manager and taxpayer have no duty to advance funds on behalf of fund fund is ultimately responsible for paying all approved operating_expenses and all extraordinary operating_expenses in addition to approved operating_expenses fund will pay to the property manager the extraordinary operating_expenses extraordinary operating_expenses include i all reasonable and necessary improvements of the project improvements that are related to unusual nonrecurring and unanticipated circumstances ii costs expenses or liabilities incurred by taxpayer or development company relating to the construction use operation management or possession of the project improvements except to the extent resulting from negligence or willful misconduct or breach of an express obligation by development company or taxpayer iii taxpayer’s indemnification obligation under the property management agreement and iv taxpayer’s indemnification obligation under the ground lease v indemnification the ground lease provides that taxpayer will indemnify and hold harmless the owner from any and all damages to property or persons on the premises of the project improvements that are not due to the fault or negligence of the owner or its contractors payments made by taxpayer under this indemnification provision will be reimbursed to taxpayer as an extraordinary operating expense fund will indemnify and hold harmless development company and taxpayer from suits claims judgments and expenses incident thereto arising from i violation or infringement of third party patents trademarks or copyrights by fund ii items or services negligently provided by fund unless the harm resulted from acts or omissions plr-138149-09 of development company or taxpayer iii other negligent or willful acts or omissions of fund in connection with performance under the venture agreement or iv any actual or alleged violation or inaccuracy of any representation or warranty of fund contained in the venture agreement law and analysis sec_61 generally provides that gross_income includes all income from whatever source derived including but not limited to compensation_for services and rents in general rents collected under a lease are income to the lessor however while taxpayer is the nominal lessor under retail leases with tenants in the project taxpayer contends that the agreements it has entered into constitute a contract for management of the project and that amounts collected from tenants or others and deposited in a collection account are not includible in its gross_income but are collected on behalf of fund courts have long held that the substance of an agreement rather than its form determines its true character as a management_contract lease or other arrangement 82_tc_654 65_tc_1068 acq 1976_2_cb_2 according to the tax_court the two primary factors that indicate the existence of a management_contract are the control of a venture by the property owner and risk of loss borne by the property owner amerco t c pincite 84_tc_920 rev’d on other grounds 798_f2d_195 7th cir meagher v commissioner t c memo in meagher v commissioner t c memo the taxpayers owned a railroad tank car and entered into a management_contract with a management company pursuant to the management_contract the management company agreed to perform all administrative functions necessary to operate the car including collecting the mileage or per_diem earnings to repair and maintain the car to keep records of the car’s operation to insure the car and to use its best efforts to lease the car to shippers railroads or others the taxpayers agreed to pay the management company a quarterly fee equal to percent of the gross operating_profit earned by the car and to defend and hold harmless the management company from any loss or damage to the car the court concluded that the contract was more properly characterized as a management_contract and not a lease because the owners of the car retained control_over the venture and had the risk of loss with respect to the property concerning the control factor the tax_court in meagher found that although the taxpayers did not directly control the leasing activities of the management company they did insert provisions in the agreement requiring the management company to keep adequate_records of the car’s operation to use its best efforts to lease the car to obtain insurance coverage for the car naming the taxpayers as co-beneficiaries and to pay the plr-138149-09 net_earnings of the car to taxpayers within ninety days after the end of the calendar_quarter the court found that such provisions provided the taxpayers with sufficient control_over the venture to support a conclusion that the agreement was a management_contract concerning the risk of loss factor the court noted that the taxpayers agreed to reimburse the management company upon demand for any expenses_incurred in excess of a dollar_figure reserve and to defend indemnify and hold the management company harmless from and against all risk of loss or damage to the tank car as well as all claims damage expenses or liabilities incurred by or asserted against the management company as a result of the operation possession control or use of the tank car consequently the court also found that the taxpayers’ risk of loss was sufficient to support a finding that the transaction was a management_contract an analysis of the above factors indicates that under the agreements fund retains sufficient control and risk of loss with respect to the project so that taxpayer’s status is that of a property manager who collects rents and other_amounts on behalf of the owner of the property rather than a lessee of the property who collects sublease rents therefore amounts i due under tenant leases or otherwise collected by the property manager and ii deposited into the collection account under the circumstances described in this ruling will not be included in the gross_income of taxpayer concerning the control factor certain provisions of the venture agreement indicate that fund will retain control of the project improvements and their operation the provisions require that the form of the tenant leases and the tenants themselves be approved by fund taxpayer will at the written direction of fund implement any decisions made by fund in connection with the operation of the project improvements fund has the right to approve the selection of the property manager and may replace the property manager the property manager will collect amounts related to project improvements and deposit them in the collection account fund will be the sole authorized signatory of the collection account in addition to payments collected under the tenant leases the property manager must use good-faith efforts to qualify to collect or receive fees profits rebates or other value in connection with providing supplies equipment materials and services procured in the maintenance and operation of the project improvements these amounts as well will be placed in the collection account taxpayer will prepare or cause to be prepared a draft annual operating budget which must be approved by fund taxpayer will make or cause to be made a financial statement in regards to the project improvements and distribute this to fund fund may demand any accounts or records relating to project improvements plr-138149-09 taxpayer is to obtain liability insurance standard fire and extended coverage insurance with fund as the beneficiary in this case the purchase will be reimbursed to taxpayer as an approved operating expense alternately fund may purchase the insurance directly or self insure concerning the risk of loss factor fund must reimburse and fund all operating_expenses and also must indemnify taxpayer for losses incident to the project the rents fund collects from tenants through the property manager and taxpayer may or may not equal these expenses and indemnification liabilities meanwhile taxpayer is merely collecting revenues from tenants on behalf of fund taxpayer’s income from the project is a fixed fee fund not taxpayer bears risk of loss from project operations conclusion amounts i due under tenant leases or otherwise collected by the property manager and ii deposited into the collection account under the circumstances described in this ruling will not be included in the gross_income of taxpayer the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is conditioned upon the accuracy of that information and those representations while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant plr-138149-09 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely john aramburu senior counsel branch office of associate chief_counsel income_tax accounting
